Citation Nr: 1302505	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  11-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a nonservice-connected death pension. 



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946. He died in March 2010, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination, which denied a claim for entitlement to a nonservice-connected death pension. The appellant appealed the denial of nonservice-connected death pension benefits. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

FINDING OF FACT

The appellant's annual countable income exceeds the established income limits for VA pension purposes for receipt of payment for nonservice-connected death pension benefits. 



CONCLUSION OF LAW

The appellant's countable income precludes her from receiving death pension benefits. 38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the appellant's claim, as will be explained fully below, in the present case there is no legal basis upon which this benefit may be awarded. As such, the appellant's claim must, regrettably, be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994). The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In April 2011, subsequent to receipt of the appellant's death benefits claim, an RO forwarded a procedural notification letter to the appellant at an incorrect address. In May 2011, the RO forwarded a denial letter to the appellant at her correct address. Subsequent VA correspondence to the appellant, including the September 2011 statement of the case (SOC), was forwarded to her correct address. It is apparent that VA has corrected any address errors that occurred. 


Analysis

In April 2010, the appellant filed a VA Form 21-534, application for dependency and indemnity compensation, death pension, and accrued benefits. The appellant indicated that she was not claiming service connection for cause of death. In May 2011, the RO issued a decision notifying her that her claims for dependency and indemnity compensation, death pension, and accrued benefits were denied. The RO reported that death pension benefits had been denied because the appellant's countable income was greater than the allowable limits, exceeding the maximum annual pension rate (MAPR). 

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service-connected death. See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2012). An appellant is entitled to these benefits if the Veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements. 38 U.S.C.A. § 1541 (West 2002). 

Here, the deceased Veteran served more than 90 days during World War II, so he had the required wartime service. The evidence of record reflects that the appellant is his lawful surviving spouse. 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant. 38 C.F.R. § 3.272(h). Such expenses may be deducted only for the 12- month annualization period in which they were paid. 38 C.F.R. § 3.272(h). Exclusions from income do not include Social Security Administration (SSA) disability benefits. 38 C.F.R. § 3.272. Such income is therefore included as countable income. Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). 

The annual income of the surviving spouse includes his or her income and the annual income of each child of the Veteran in the custody of the surviving spouse to the extent that the child's income is reasonably available to or for the surviving spouse, unless in the judgment of VA, to do so would work a hardship on the surviving spouse. 38 C.F.R. § 3.23 (d)(5). There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse. Id. A child's income shall be considered "reasonably available" when it can be readily applied to meet the Veteran's expenses necessary for reasonable family maintenance and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement. 38 C.F.R. § 3.23(d)(6). "Expenses necessary for reasonable family maintenance" include expenses for basic necessities (such as food, clothing, shelter) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life. Id. 

The appellant has reported that she has a dependant child, and SSA records confirm that that child is and has been in receipt of SSA benefits for many years. 

It is maintained by the appellant that contrary to what VA has indicated, she is not in receipt of any SSA or Medicaid benefits, therefore, her income is not excessive for death pension benefits. She points out that it is her dependent daughter that receives SSA benefits and Medicaid. 

The maximum annual rates of improved pension payable under Pub. L. 95-588 (92 Stat. 2497 ) are set forth in 38 C.F.R. § 3.23 and § 3.24. The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24. The MAPR payable are published in tabular form in Appendix B of Veterans Benefits Administration  Manual M21-1 (M21-1), and are to be given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21. 

The maximum allowable rate for a surviving spouse with one dependent is $8,507 effective December 1, 2002; $8,686, effective December 1, 2003; $8,921, effective December 1, 2004; $9,287, effective December 1, 2005; $9,594, effective December 1, 2006; $9,815, effective December 1, 2007; $10,385, effective December 1, 2008; $10,385, effective December 1, 2009 and December 1, 2010; and $10,759 effective December 1, 2011. See M21-1, part I, Appendix B. 

In the appellant's VA Form 21-534 received in April 2010, she listed her sources of income as TRS (teacher retirement) in the amount of $463.34 per month. The SSI income of the appellant's dependent child was listed as $449 per month. 

In the RO's May 2011 denial letter to the appellant, it incorrectly lists the appellant rather than her dependent daughter/child as receiving SSA benefits in the annual amount of $12, 594. That letter, along with listing the appellant's TRS annual income of $5,560, also reports her receipt of U.S. civil service income in the annual amount of $15,012. It was reported that the appellant's total medical expenses (listed as Medicare Part B and Federal survivor health Plan) were $3,258. The RO mentioned that VA can only consider medical expenses that are more $519 representing 5% of the MAPR of $10,385. The RO also indicated that the Veteran's funeral expenses paid by the appellant, minus the burial benefit paid, from April 1, 2010 to April 1, 2011 was $3,247. 

In a June 2011 VA Form 21-0518-1, improved pension eligibility verification report, the appellant reported U.S. Civil Service income as $1,063.82 per month, and TRS income of $463.40 per month. 

In a June 2011 VA Form 21-8416, medical expense report, from November 1, 2010 to May 31, 2011 the appellant listed medication and medical insurance expenses in the total amount of $2,949. 

In an August 2011 statement, the appellant reported that the corrected amount of annual SSA benefits for her dependent daughter was $5,392, and that her corrected civil service income was $12,765. 

There is no indication that to this point, the appellant's dependent daughter's income has been considered nor has there been a hardship determination on that matter. However, even without considering her dependent daughter's income, the appellant's own countable income for the year 2010 was $12,339 [$18,325 - $6505) + $10,385 x .05)] exceeding the $10,385 income for a surviving spouse with one dependent. 

As discussed above, in determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272; 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. The annual income of the appellant has been considered and that has been reported by her. The medical expenses listed by her as being paid as of the date of claim have also been considered in the most favorable manner, and her income has been adjusted downward accordingly. It is uncontroverted that her income remains above MAPR at all times relevant to this decision. 

In summary, the evidence of record shows the appellant's countable income exceeds the statutory limits for entitlement to pension benefits. The Board is very sympathetic to her loss and recognizes the Veteran's contributions to his country and particularly his honorable service during World War II. The Board is nonetheless bound by the law, and the law passed by Congress specifically prohibits the payment of VA pension benefits to those whose countable income exceeds statutory limits. 



The Board advises the appellant that any significant changes in her income should be reported to VA, and she is always free file a new claim for pension benefits based on altered income.


ORDER


Entitlement to a nonservice-connected death pension is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


